DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Objections
Claims 3 and 8 is objected to because of the following informalities:
Claim 3, line 3, “0.1 times not more than 1.5 times” should be “0.1 times nor more than 1.5 times”.  Appropriate correction is required.
Claim 8, line 3, “0.1 times not more than 1.5 times” should be “0.1 times nor more than 1.5 times”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the state" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, the limitation “canceling the state in which the couplant from which the load is removed is in contact with the object to be inspected” is indefinite, clarification is needed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (U.S. Publication No. 20070282204) in view of Hur et al. (U.S. Publication No. 20210086230) and Davis et al. (U.S. Publication No. 20150059479).
Regarding claim 1, Yamashita teaches a sonic inspection device comprising: a sonic probe which includes a vibrator (Fig.2, 6) configured to perform at least one of transmitting a sound wave and receiving a sound wave and which has a sonic function surface configuring at least one of a wave transmitting surface of the sound wave and a wave receiving surface of the sound wave (Paragraph 36); a contact member including a couplant (Fig.2, 72 and 71) and a sheet member (Fig.2, 73), the couplant having a first surface which is in contact with the sonic function surface of the sonic probe directly or through an intermediate member and a second surface opposite the first surface (As shown in Fig.2), and containing at least an elastomer (Paragraph 13), and the sheet member (Fig.2, 73) being in contact with the second surface of the couplant (Fig.2, 72 and 71); wherein the sheet member has a thickness in a range of not less than 0.15 times nor more than 0.35 times a wavelength λ of the sound wave propagated in the couplant (Paragraph 56).
Yamashita is silent about the sheet member having a plurality of holes and a loading mechanism configured to apply a load and to remove the load to/from the contact member.
Hur teaches the sheet member having a plurality of holes (Figs. 2-4, 430 and paragraph 60).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make holes/slits in Yamashita’s sheet member 73 because it would amplify ultrasonic signal as taught by Hur.
The combination of Yamashita and Hur is silent about a loading mechanism configured to apply a load and to remove the load to/from the contact member.
Davis teaches a loading mechanism configured to apply a load and to remove the load to/from the contact member (Paragraphs 40-41).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply a load to Yamashita’s ultrasonic probe because it would ensure good contact between Yamashita’s ultrasonic probe and the object under test.
Regarding claim 2, the combination of Yamashita, Hur and Davis teaches all the features of claim 1 as outlined above, Hur further teaches wherein the sheet member has the plurality of holes that are arranged such that a closest interval between a first hole and a second hole adjacent to the first hole, out of the plurality of holes, is within a range of not less than 0.1 times nor more than 1.5 times the wavelength k of the sound wave (Paragraphs 60-61, the distance between two slits is W1, also W2 is less than λ/10 and less than (W1)/5, therefore, W1 is less than λ/2).
Regarding claim 3, the combination of Yamashita, Hur and Davis teaches all the features of claim 1 as outlined above, Hur further teaches wherein the plurality of holes of the sheet member are arranged such that a closest interval between each pair of adjacent holes out of the plurality of holes is within a range of not less than 0.1 times not more than 1.5 times the wavelength λ of the sound wave (Paragraphs 60-61, the distance between two slits is W1, also W2 is less than λ/10 and less than (W1)/5, therefore, W1 is less than λ/2).
Regarding claim 4, the combination of Yamashita, Hur and Davis teaches all the features of claim 1 as outlined above, the combination of Yamashita, Hur and Davis is silent about wherein the elastomer has a Young's modulus of not less than 0.1 MPa nor more than 10 MPa.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the elastomer has a Young's modulus of not less than 0.1 MPa nor more than 10 MPa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 5, the combination of Yamashita, Hur and Davis teaches all the features of claim 1 as outlined above, the combination of Yamashita, Hur and Davis is silent about wherein a total area of the plurality of holes in the sheet member is equal to or more than an area of a part, of the sheet member, where the plurality of holes are not formed.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make t a total area of the plurality of holes in the sheet member is equal to or more than an area of a part, of the sheet member, where the plurality of holes are not formed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 6, the combination of Yamashita, Hur and Davis teaches all the features of claim 1 as outlined above, Yamashita further teaches wherein the vibrator is an ultrasonic transducer (Abstract).
Regarding claim 7, Yamashita teaches a sonic inspection device comprising: a sonic probe which includes a vibrator (Fig.2, 6) configured to perform at least one of transmitting a sound wave and receiving a sound wave and which has a sonic function surface configuring at least one of a wave transmitting surface of the sound wave and a wave receiving surface of the sound wave (Paragraph 36); a contact member including a couplant (Fig.2, 72 and 71) and a sheet member (Fig.2, 73), the couplant having a first surface which is in contact with the sonic function surface of the sonic probe directly or through an intermediate member and a second surface opposite the first surface (As shown in Fig.2), and containing at least an elastomer (Paragraph 13), and the sheet member (Fig.2, 73) being in contact with the second surface of the couplant (Fig.2, 72 and 71).
Yamashita is silent about the sheet member having a plurality of holes and a loading mechanism configured to apply a load and to remove the load to/from the contact member, wherein the sheet member has the plurality of holes which are arranged such that a closest interval between a first hole and a second hole adjacent to the first hole out of the plurality of holes is within a range of not less than 0.1 times nor more than 1.5 times a wavelength k of the sound wave propagated in the couplant.
Hur teaches the sheet member having a plurality of holes (Figs. 2-4, 430 and paragraph 60), wherein the sheet member has the plurality of holes which are arranged such that a closest interval between a first hole and a second hole adjacent to the first hole out of the plurality of holes is within a range of not less than 0.1 times nor more than 1.5 times a wavelength k of the sound wave propagated in the couplant (Paragraphs 60-61, the distance between two slits is W1, also W2 is less than λ/10 and less than (W1)/5, therefore, W1 is less than λ/2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make holes/slits in Yamashita’s sheet member 73 because it would amplify ultrasonic signal as taught by Hur.
The combination of Yamashita and Hur is silent about a loading mechanism configured to apply a load and to remove the load to/from the contact member.
Davis teaches a loading mechanism configured to apply a load and to remove the load to/from the contact member (Paragraphs 40-41).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply a load to Yamashita’s ultrasonic probe because it would ensure good contact between Yamashita’s ultrasonic probe and the object under test.
Regarding claim 8, the combination of Yamashita, Hur and Davis teaches all the features of claim 7 as outlined above, Hur further teaches wherein the plurality of holes of the sheet member are arranged such that a closest interval between each pair of adjacent holes out of the plurality of holes is within a range of not less than 0.1 times not more than 1.5 times the wavelength λ of the sound wave (Paragraphs 60-61, the distance between two slits is W1, also W2 is less than λ/10 and less than (W1)/5, therefore, W1 is less than λ/2).
Regarding claim 9, the combination of Yamashita, Hur and Davis teaches all the features of claim 7 as outlined above, the combination of Yamashita, Hur and Davis is silent about wherein the elastomer has a Young's modulus of not less than 0.1 MPa nor more than 10 MPa.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the elastomer has a Young's modulus of not less than 0.1 MPa nor more than 10 MPa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 10, the combination of Yamashita, Hur and Davis teaches all the features of claim 7 as outlined above, the combination of Yamashita, Hur and Davis is silent about wherein a total area of the plurality of holes in the sheet member is equal to or more than an area of a part, of the sheet member, where the plurality of holes are not formed.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make t a total area of the plurality of holes in the sheet member is equal to or more than an area of a part, of the sheet member, where the plurality of holes are not formed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 11, the combination of Yamashita, Hur and Davis teaches all the features of claim 7 as outlined above, Yamashita further teaches wherein the vibrator is an ultrasonic transducer (Abstract).
Regarding claim 12, Yamashita teaches a sonic inspection method comprising: disposing a sonic probe which includes a vibrator (Fig.2, 6) configured to perform at least one of transmitting a sound wave and receiving a sound wave and which has a sonic function surface configuring at least one of a wave transmitting surface of the sound wave and a wave receiving surface of the sound wave, on an object to be inspected (Paragraph 36), while a contact member including a couplant (Fig.2, 72 and 71) in contact with the sonic function surface directly or through an intermediate member and containing at least an elastomer (Paragraph 13) and a sheet member (Fig.2, 73) in contact with the couplant, such that the sheet member comes into contact with the object to be inspected; wherein the sheet member has at least one of a thickness in a range of not less than 0.15 times nor more than 0.35 times a wavelength λ of the sound wave propagated in the couplant (Paragraph 56).
Yamashita is silent about the sheet member having a plurality of holes is interposed between the sonic probe and the object to be inspected; applying a load to the contact member and pressing the couplant to bring the couplant into contact with the object to be inspected through the plurality of holes of the sheet member; and conducting a nondestructive inspection of the object to be inspected with the sonic probe using a sound wave while pressing the contact member against the object to be inspected and the plurality of holes that are arranged such that a closest interval between a first hole and a second hole adjacent to the first hole out of the plurality of holes is within a range of not less than 0.1 times not more than 1.5 times the wavelength λ of the sound wave.
Hur teaches the sheet member having a plurality of holes (Figs. 2-4, 430 and paragraph 60) is interposed between the sonic probe and the object to be inspected; and the plurality of holes that are arranged such that a closest interval between a first hole and a second hole adjacent to the first hole out of the plurality of holes is within a range of not less than 0.1 times not more than 1.5 times the wavelength λ of the sound wave (Paragraphs 60-61, the distance between two slits is W1, also W2 is less than λ/10 and less than (W1)/5, therefore, W1 is less than λ/2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make holes/slits in Yamashita’s sheet member 73 because it would amplify ultrasonic signal as taught by Hur.
The combination of Yamashita and Hur is silent about applying a load to the contact member and pressing the couplant to bring the couplant into contact with the object to be inspected through the plurality of holes of the sheet member and conducting a nondestructive inspection of the object to be inspected with the sonic probe using a sound wave while pressing the contact member against the object to be inspected
Davis teaches applying a load to the contact member and pressing the couplant to bring the couplant into contact with the object to be inspected (Paragraphs 40-41) through the plurality of holes (Fig.2, spaces between nanotube 24) of the sheet member (Paragraphs 37 and 41)and conducting a nondestructive inspection of the object to be inspected with the sonic probe using a sound wave while pressing the contact member against the object to be inspected (Paragraphs 37 and 40-41).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply a load to Yamashita’s ultrasonic probe because it would ensure good contact between Yamashita’s ultrasonic probe and the object under test.
Regarding claim 13, the combination of Yamashita, Hur and Davis teaches all the features of claim 12 as outlined above, Yamashita further teaches wherein the conducting the inspection includes conducting the nondestructive inspection of the object to be inspected by transmitting an ultrasonic wave used as the sound wave from the sonic probe to the object to be inspected and receiving a reflected wave from the object to be inspected by the sonic probe (Abstract).
Regarding claim 14, the combination of Yamashita, Hur and Davis teaches all the features of claim 12 as outlined above, Davis further teaches (as best understood by the Examiner) removing the load; and canceling the state in which the couplant from which the load is removed is in contact with the object to be inspected, and moving the sonic probe on the object to be inspected while the sheet member is in contact with the object to be inspected (Paragraphs 14, 37 and 40-41).
Regarding claim 15, the combination of Yamashita, Hur and Davis teaches all the features of claim 12 as outlined above, the combination of Yamashita, Hur and Davis is silent about wherein the elastomer has a Young's modulus of not less than 0.1 MPa nor more than 10 MPa.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the elastomer has a Young's modulus of not less than 0.1 MPa nor more than 10 MPa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 16, the combination of Yamashita, Hur and Davis teaches all the features of claim 12 as outlined above, the combination of Yamashita, Hur and Davis is silent about wherein a total area of the plurality of holes in the sheet member is equal to or more than an area of a part, of the sheet member, where the plurality of holes are not formed.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make t a total area of the plurality of holes in the sheet member is equal to or more than an area of a part, of the sheet member, where the plurality of holes are not formed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 17, Yamashita teaches a contact member used for a sonic probe of a sonic inspection device, the contact member comprising: a couplant (Fig.2, 72 and 71) containing at least an elastomer (Paragraph 13); and a sheet member (Fig.2, 73) in contact with the couplant, wherein the sheet member has at least one of a thickness in a range of not less than 0.15 times nor more than 0.35 times a wavelength λ of a sound wave propagated in the couplant (Paragraph 56).
Yamashita is silent about the sheet member having a plurality of holes, and the plurality of holes that are arranged such that a closest interval between a first hole and a second hole adjacent to the first hole out of the plurality of holes is within a range of not less than 0.1 times not more than 1.5 times the wavelength λ of the sound wave.
Hur teaches the sheet member having a plurality of holes (Figs. 2-4, 430 and paragraph 60) and the plurality of holes that are arranged such that a closest interval between a first hole and a second hole adjacent to the first hole out of the plurality of holes is within a range of not less than 0.1 times not more than 1.5 times the wavelength λ of the sound wave (Paragraphs 60-61, the distance between two slits is W1, also W2 is less than λ/10 and less than (W1)/5, therefore, W1 is less than λ/2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make holes/slits in Yamashita’s sheet member 73 because it would amplify ultrasonic signal as taught by Hur.
Regarding claim 18, the combination of Yamashita and Hur teaches all the features of claim 17 as outlined above, Yamashita further teaches wherein the sheet member has both the thickness in the range of not less than 0.15 times nor more than 0.35 times the wavelength λ of the sound wave (Paragraph 56).
Hur teaches the plurality of holes that are arranged such that the closest interval is within the range of not less than 0.1 times not more than 1.5 times the wavelength λ of the sound wave (Paragraphs 60-61, the distance between two slits is W1, also W2 is less than λ/10 and less than (W1)/5, therefore, W1 is less than λ/2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make holes/slits in Yamashita’s sheet member 73 because it would amplify ultrasonic signal as taught by Hur.
Regarding claim 19, the combination of Yamashita, Hur and Davis teaches all the features of claim 17 as outlined above, the combination of Yamashita, Hur and Davis is silent about wherein the elastomer has a Young's modulus of not less than 0.1 MPa nor more than 10 MPa.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the elastomer has a Young's modulus of not less than 0.1 MPa nor more than 10 MPa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 20, the combination of Yamashita, Hur and Davis teaches all the features of claim 17 as outlined above, the combination of Yamashita, Hur and Davis is silent about wherein a total area of the plurality of holes in the sheet member is equal to or more than an area of a part, of the sheet member, where the plurality of holes are not formed.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make t a total area of the plurality of holes in the sheet member is equal to or more than an area of a part, of the sheet member, where the plurality of holes are not formed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/           Primary Examiner, Art Unit 2861